UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-1926



CARL KLUNK,

                                               Plaintiff - Appellant,

          versus


U.S. COST, INCORPORATED; PARSONS MANAGEMENT
CONSULTANTS,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (1:05-cv-01262-TSE)


Submitted:    March 28, 2007                 Decided:   April 11, 2007


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dean E. Wanderer, DEAN E. WANDERER & ASSOCIATES, Fairfax, Virginia,
for Appellant. Gregory J. Digel, HOLLAND & KNIGHT, LLP, Atlanta,
Georgia; Kathleen M. Williams, EPSTEIN, BECKER & GREEN, P.C.,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carl Klunk appeals the district court’s order dismissing

this action with prejudice pursuant to Fed. R. Civ. P. 37(d).                 We

have   reviewed   the       record   and     find   no    reversible    error.

Accordingly, we affirm for the reasons stated from the bench by the

district court.      Klunk v. U.S. Cost, Inc., No. 1:05-cv-01262-TSE

(E.D. Va. July 21, 2006).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court   and     argument    would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                     - 2 -